PER CURIAM.
We affirm without discussion the trial court’s order prohibiting David Lee Brown from filing further pro se pleadings, motions, or petitions challenging his conviction and sentence in case number F94-21101.

ORDER TO SHOW CAUSE

Further, David Lee Brown has filed numerous postconviction appeals regarding his conviction and sentence in lower tribunal case number F94-21101. Our preliminary review of-those prior postconvietion proceedings evidences that David Lee Brown has engaged in the filing of appeals on claims that were successive, time-barred, or otherwise wholly without merit. We therefore order David Lee Brown, within thirty (30) days from the date of this order, to file a response and to show cause why this court should not prohibit him from submitting further pro se appeals, petitions, motions or other pleadings regarding case number F94-21101, unless such pleadings are signed by an attorney who is a duly licensed member of The Florida Bar in good standing.